--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



August 1, 2016






Ms. Birame N. Sock


Dear Ms. Sock:


We are delighted to confirm to you that we are offering you the position of
President and Chief Operating Officer at Function(X) Inc. (“Fn(X)” or the
“Company”), subject to the terms and conditions set forth herein. The terms and
conditions of your employment with Fn(X) are set forth in this letter and our
employee handbook. This offer is subject to the satisfactory completion of the
conditions set forth in Section 12(a) of this letter.


1.    Start Date. Your appointment is effective (the “Effective Date”) as of the
date you commence work for the Company, which shall be not later than the date
you satisfy the visa requirements set forth in Section 7, provided that if such
condition is not satisfied by August 15, 2016, then this Agreement shall be
deemed terminated.


2.    Duties. You will initially work in Miami, FL and initially report to the
Chief Executive Officer, or such other person as the Company may designate from
time to time. In addition, so long as you being a director does not violate
NASDAQ rules, at all times when you are employed by the Company, you shall have
a seat on the Board of Directors. You shall devote your full time, attention,
energy, knowledge, best professional efforts and skills to the duties assigned
to you. At or before the end of calendar year 2016, a decision shall be made by
the Company where you will work. During your employment with the Company, the
Company shall reimburse you for all reasonable work and business travel expenses
(including travel to New York) in accord with the Company’s expense
reimbursement policy. If the Company requires you to relocate to NYC, the
Company shall pay for reasonable relocation expenses up to $10,000.00. If we
require you to relocate to NYC we will also reimburse you for up to $5,000 a
month for your out of pocket expense paying rent on your existing lease in
Florida until you sublet or terminate your lease.


3.    Term. Your term shall begin on the Effective Date and end on the date that
is three (3) years after the Effective Date.


4.    Compensation.


(a)    Base Salary. In consideration for the performance of your services
hereunder, you will be paid a base salary at the annual rate of Two Hundred
Thousand Dollars ($200,000.00) (“Base Salary”), payable in accordance with the
Company’s normal payroll practices and subject to applicable tax and payroll
withholdings and deductions. Currently, the Company’s payroll is payable on the
fifteenth and the last day of each month. As an exempt employee, you will not be
eligible for overtime pay.







(b)    Sign-On Bonus. On the effective date of this Agreement, you shall receive
a sign-on bonus of Fifty Thousand Dollars ($50,000.00) in cash. In addition, the
Company shall reimburse you for your reasonable legal fees of reviewing and
negotiating this employment letter up to a total of $5,000.00.


(c)    Annual Bonus. At the end of each year of your employment, you will be
entitled to an annual bonus (the “Annual Bonus”). The Annual Bonus shall be paid
in either cash or restricted shares of the Company’s common stock. The amount,
timing, and method of payment of the Annual Bonus will be subject to the
approval of the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”). It is anticipated that your first year’s Annual Bonus
will be One Hundred Thousand Dollars ($100,000.00).


(d)    Equity Grants:


(i)    Sign-On Grant. Subject to the approval of the Compensation Committee, on
the Effective Date of this Agreement, you will receive a sign-on grant on One
Million restricted shares of the Company’s common stock. These shares shall vest
on the following schedule: after the completion of 6 months of employment,
166,667 of the shares shall vest (for a total of 166,667 vested shares); after
the completion of 12 months of employment, 166,667 additional the shares shall
vest (for a total of 333,334 vested shares); after the completion of 18 months
of employment, 166,667 additional the shares shall vest (for a total of 500,001
vested shares); after the completion of 24 months of employment, 166,667
additional the shares shall vest (for a total of 666,668 vested shares); after
the completion of 30 months of employment, 166,667 additional the shares shall
vest (for a total of 833,335 vested shares); after the completion of 36 months
of employment, 166,665 additional the shares shall vest (for a total of
1,000,000 vested shares). If the Company is acquired, all unvested shares shall
vest immediately upon the execution of a definitive agreement for the
acquisition of the Company.


(ii)    You will be eligible to participate in the Company’s Employee Stock
Plan, and any grants will be subject to the discretion of the Compensation
Committee.


5.    Benefits. Subject to the eligibility requirements and other terms and
conditions of the respective plan documents, you will be eligible to participate
in any benefits offered by the Company that are available to officers of the
Company, as may be in effect or modified from time to time. Furthermore, you are
currently eligible for twenty (20) days of paid time off per calendar year
(during the first calendar year of employment you will receive 1.6 days of
vacation for each month you are working with the company starting on the date
you commence employment with the Company) all in accordance with, and subject
to, the Company’s vacation policy, as it may change from time to time, with the
timing of any such vacation to be agreed upon with your manager.


6.    Termination.


(a)     Either you or the Company may terminate this Agreement at any time for
any reason.


(b)    If you are terminated for Cause (as hereinafter defined), or if you
terminate this Agreement without Good Reason (as hereinafter defined), then the
Company will have no further obligations to you other than to pay your Base
Salary through the date of termination and reimburse you for any unreimbursed
expenses (including unused vacation days) you have incurred (such obligations,
the “Accrued Obligations”).


(c)    If the Company terminates you without Cause, or if you terminate with
Good Reason, or if you die, or if you become permanently disabled during the
term of this Agreement:


(i)    You will be entitled to receive a lump sum payment within sixty (60) days
of the termination date equal to three (3) months’ Base Salary (which payment
may be made in cash, or, if You so elect, in shares of the Company’s common
stock, the value of each share of which shall be determined by compiling the
weighted average daily closing price of the Company’s common stock for the
twelve (12) month period ending on the last day of the month preceding the date
such payment is to be made).


(ii)    All options to purchase Company stock or any restricted stock units
granted under this Agreement or any other agreement that have not previously
vested shall vest.


(d)    Your entitlement to the payments described in this Section 6 (other than
the Accrued Obligations) is expressly contingent upon you first providing the
Company with a signed general release of claims in favor of the Company
substantially in the form attached as Exhibit A hereto (the “Release”) and not
revoking such Release for a period of seven (7) days after its execution or
thereafter. In order to be effective, the Release must be delivered by you to
the Company no later than forty-five (45) days following the Termination Date.
In the event that the 45 day period following the Termination Date begins in one
calendar year and ends in another calendar year, the cash payments to be made
under this Section 6 (other than the Accrued Obligations), shall be paid in the
later calendar year.


(e)    For the purposes of this Agreement, “Cause” shall mean that you have:


(i)    committed an act which, as set forth in any employment handbook
promulgated by the Company, may lead to termination of employment, unless
curable, in which case such cure shall not have been completed within thirty
(30) days following the Company’s written notice to you;


(ii)    engaged in any intentional act of fraud against the Company;


(iii)    engaged in willful malfeasance or gross negligence in the performance
of this Agreement or capacity as an employee of the Company;


(iv)    refused to perform the duties required or requested consistent with your
obligations under this Agreement and under law, which refusal continues for more
than five (5) days following the Company’s written notice of such refusal;


(v)    been convicted of a felony or entering a plea of nolo contendre to a
felony charge;


(vi)    materially breached this Agreement, subject to a fifteen (15) day cure
period following the Company’s written notice of such breach to the extent such
breach is curable; or


(vii)    engaged in an act which leads to a finding by the Securities and
Exchange Commission, which, in the opinion of independent counsel selected by
the Company, could reasonably be expected to impair or impede the Company’s
ability to register, list, or otherwise offer its stock to the public, or to
maintain itself as a publicly-traded company in good standing with the
Securities and Exchange Commission.


(f)    For the purposes of this Agreement, Good Reason shall mean that the
Company has: (1) relocated you to a place of work other than within 25 miles of
Miami, Florida or New York City, New York or Los Angeles, California; or (2)
imposed a material diminution in the nature or scope of your responsibilities,
authorities or duties as set forth in this letter; reduced your Base Salary in
effect in the prior year (unless the reduction was implemented in accordance
with a company-wide salary reduction); or imposed any other material adverse
work conditions without Cause. Provided, however, that for you to be able to
terminate your employment with the Company on account of Good Reason, you must
provide notice of the occurrence of the event constituting Good Reason and your
desire to terminate his employment with the Company on account of such within
ninety (90) days following the initial existence of the condition constituting
Good Reason, and the Company must have a period of thirty (30) days following
receipt of such notice to cure the condition. If the Company does not cure the
event constituting Good Reason within the thirty (30) day period, your
Termination Date shall be the day immediately following the end of such thirty
(30) day period, unless the Company provides for an earlier Termination Date.


(g)    deliberately omitted)


(h)    (i)    In the event it shall be determined that any payment, right or
distribution by the Company or any other person or entity to or for the benefit
of you pursuant to the terms of this Agreement or otherwise, which is made in
connection with, or arising out of, employment with the Company or a Change of
Control of the Company or a substantial portion of its assets (a "Payment") is a
"parachute payment" within the meaning of Section 280G of the Internal Revenue
Code (the “Code”) on account of the aggregate value of the Payments due to you
being equal to or greater than three times the "base amount," as defined in
Section 280G(b)(3) of the Code, (the "Parachute Threshold") so that you would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise Tax")
and the net after-tax benefit that you would receive by reducing the Payments to
the Parachute Threshold is greater than the net after-tax benefit you would
receive if the full amount of the Payments were paid to you, then the Payments
payable to you shall be reduced (but not below zero) so that the after tax
amount you receive is the highest possible amount, reducing first any cash
Payments under Section 6 hereof.


(ii)    All determinations required to be made under this Section 6, including
whether any Payment is a "parachute payment" and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized law
or accounting firm designated by the Company and reasonably approved by you (the
"Firm") and shall be based upon "substantial authority" (within the meaning of
Section 6662 of the Code). The Firm shall provide detailed supporting
calculations both to the Company and you within fifteen (15) business days of
the receipt of notice from the Company or you that there has been a Payment, or
such earlier time as is requested by the Company. All fees and expenses of the
Firm shall be borne by the Company. Any determination by the Firm shall be
binding upon the Company and you.


(i)    (i)    Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code ("Section 409A") or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
you are a "specified employee" within the meaning of Section 409A, any payments
or arrangements due upon a termination of your employment under any arrangement
that constitute a "nonqualified deferral of compensation" within the meaning of
Section 409A and which do not otherwise qualify under the exemptions under
Treas. Regs. Section 1.409A-1 (including without limitation, the short-term
deferral exemption or the permitted payments under Treas. Regs. Section
1.409A-l(b)(9)(iii)(A)), shall be delayed and paid or provided on the earlier of
(i) the date which is six months after your "separation from service" (as such
term is defined in Section 409A and the regulations and other published guidance
thereunder) for any reason other than death, and (ii) the date of your death.


(ii)    After any Termination Date, you shall have no duties or responsibilities
that are inconsistent with having a "separation from service" within the meaning
of Section 409A as of the Termination Date and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a "separation from
service" as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A.
In no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement which constitutes a "nonqualified
deferral of compensation" within the meaning of Section 409A and to the extent
an amount is payable within a time period, the time during which such amount is
paid shall be in the discretion of the Company.


(iii)    To the extent that any reimbursements pursuant to this agreement or
otherwise are taxable to you , any reimbursement payment due to you shall be
paid to you on or before the last day of the taxable year following the taxable
year in which the related expense was incurred. Such reimbursements are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that you receive in one taxable year shall not affect the amount
of such reimbursements that you receive in any other taxable year.


7.    Immigration Status. You will arrange to have your immigration status
updated so that you will be eligible to work for the Company. The Company will
be responsible for the legal costs involved with the application process and for
any subsequent renewals during the term of this Agreement. Your employment may
not commence hereunder until you have an immigration status that allows you to
be lawfully employed by the Company consistent with the terms of this letter.


8.    Compliance with Policies and Procedures. You agree to be bound by and to
comply fully with all Company policies and procedures for employees.


9.    Confidentiality.


(a)    You acknowledge that, as a result of your employment with the Company,
you will be in possession of trade secrets and confidential and proprietary
information (the "Confidential Information") of the Company. You agree to keep
secret all Confidential Information and not to disclose Confidential Information
to anyone outside of the Company (other than to the Company's advisors, agents,
consultants, financing sources and other representatives), except in connection
with the performance of your duties under this letter, provided that: (i) you
shall have no such obligation to the extent Confidential Information is or
becomes publicly known, other than as a result of your breach of your
obligations hereunder; and (ii) you may disclose such information pursuant to a
court or similar order, but you agree to use reasonable efforts to provide the
Company with prompt notice of such request so that the Company may seek an
appropriate protective order. You agree to deliver promptly to the Company at
the termination of your employment, or at any other time the Company may so
request, all memoranda, notes, records, reports, and other documents (including
electronically stored information) relating to the Company's business which you
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control. You
acknowledge that the disclosure of Confidential Information would have a
material adverse effect on the operations and development of the business of the
Company. Therefore, you agree that in the event of your failure to comply with
the provisions of this Section 9(a), the Company shall be entitled to seek an
injunction or other equitable relief. This remedy shall be in addition to any
other remedies available to the Company.


(b)    You agree not to disclose the terms of this letter to anyone except your
immediate family and your tax advisors or legal counsel, prospective employers
(but with disclosure limited to terms relating to your post-employment
restrictions under this letter), pursuant to a court or similar order, or in
connection with any proceeding to enforce your rights under this letter or any
other agreement between you and the Company, except as otherwise required by
law.


(c)    You agree that you will not disparage the Company or its subsidiaries,
any of their products or services, or any of their officers or directors. The
Company agrees that it and its directors and named executive officers will not
disparage you and it will instruct other employees not to disparage you..


10.    Company Work Product. You acknowledge and agree that all of the ideas,
concepts, inventions and work product rendered or provided by you during the
term of your employment which directly or indirectly relate to the Company's
business, whether alone or in conjunction with others (collectively, and without
limitation, the "Company Work Product"), whether created at home or at the
office and whether or not created during normal business hours, shall (a) be the
sole and exclusive property of the Company and you shall not have any right,
title or interest therein and (b) constitute "works made for hire" under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law. In furtherance of the foregoing, you hereby assign to the
Company all of your rights, title, and interest, whether choate or inchoate or
whole or partial, in any Company Work Product created, developed, or discovered
by you during the term of your employment. You further agree to cooperate fully
and promptly with, and otherwise facilitate, any efforts by the Company to vest
in the Company all rights, title and interest in and to the Company Work Product
and to register, preserve, and protect the Company Work Product from use by
others, or from dilution or diminution. You agree to execute and deliver any and
all documents, agreements and instruments to evidence the rights of the Company
in the Company Work Product as provided in this Section 9. You hereby
irrevocably name the Company as your attorney-in¬-fact, and irrevocably grant to
the Company a power of attorney to execute and deliver any and all documents,
agreements and instruments in your name as may be reasonably required to give
effect to this Section 9; provided, that this power of attorney shall be
exercised only with respect to any document, agreement or instrument that you
fail to execute and deliver after five days written request by the Company. The
rights granted to the Company in this Section 9 shall continue in effect after
the termination or expiration of your employment term to the extent necessary
for the Company's full enjoyment of such rights.


11.    Restrictive Covenants. During the Term and for a period of one (1) year
after termination of your employment hereunder, you shall not:


(a)    Request, induce or attempt to influence any person or entity who is or
was a client, customer, contractor or supplier of the Company to limit, curtail
or cancel its business with the Company;


(b)    Request, induce, or attempt to influence any current or future officer,
director, employee, consultant, agent or representative of the Company to: (A)
terminate his, her, or its employment or business relationship with the Company;
or (B) commit any act that, if committed by you, would constitute a breach of
any term or provision of this Section 9; or


(c)    Own, operate, manage, control, engage in, participate in, permit your
name to be used by, act as a consultant or advisor to, render services for
(alone or in association with any other person or entity), or otherwise assist
any person or entity that engages in or owns, invests in, operates, manages or
controls any venture or enterprise which, directly, wholly or partly, competes
with the Company in any business it which is then actively engaged or actively
planning to become involved.


12.    Background Information. As more fully described on the following pages,
the Company may conduct a background check, which may include a “consumer
report” and/or an “investigative consumer report” prepared by Fn(X) or by a
third party. These reports may be obtained at any time after receipt of your
authorization and, if you are hired, throughout your employment. Falsification
or omission of any information previously provided to the Company or provided to
the Company on the attached release may disqualify you for employment or result
in your immediate dismissal, if hired. Your rights relating to this background
check are more fully set forth on the attached release.


13.    Representations. You represent, warrant and covenant to the Company that
you are free to execute this letter and provide the services contemplated
hereunder and the engagement hereunder does not conflict with or violate, and
will not be restricted by any pre-existing business relationship or agreement to
which you are a party or are otherwise bound. Without limiting the foregoing,
you further represent, warrant and covenant to the Company that you are under no
contractual commitments, including without limitation, any confidentiality,
proprietary rights, non-solicitation, non-competition agreement or similar type
of restrictive covenant agreement, inconsistent with your obligations to the
Company and that you will not at any time during the course of your employment
by the Company violate and/or breach any obligation or contractual/common law
commitment that you may have to a third party or prior employer.


14.    Superseding of Prior Understandings or Agreements; No Employment or
Compensation Guarantees or Other Modifications Except as Provided Herein. You
acknowledge that you have not relied on any oral or written representations or
understandings not explicitly contained herein in executing this letter. This
document supersedes any and all oral or written understandings or agreements
regarding your employment with the Company or any of its affiliates. No employee
or representative of the Company, other than in a writing signed by an
authorized officer of the Company, may enter into any agreement or understanding
(a) guaranteeing you employment with the Company for any specific duration, (b)
providing you with a guaranteed level of compensation with the Company, whether
incentive compensation, severance pay or otherwise, or (c) otherwise modifying
the terms of this letter.


15.    Miscellaneous.


(a)    This offer is subject to the satisfactory completion of the Company’s
standard drug, background and reference screening, authorization of your right
to work in the United States, and the absence of any non-competition agreement
or other restrictions that would prohibit or interfere with your working for the
Company.


(b)    If any provision of this letter is or becomes invalid, illegal or
unenforceable in any respect under the law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.


(c)    This letter shall be governed by and construed in accordance with the
laws of the State of New York, without giving reference to the principles of
conflicts of laws or where the parties are located at the time a dispute arises.
Any controversy, dispute or claim arising out of or relating to this agreement
or breach thereof or relating to your employment shall first be submitted to
mediation in New York City administered by JAMS. If the parties are unsuccessful
at resolving the dispute through mediation, the parties agree to binding
arbitration in New York City administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures. Notwithstanding anything in the Streamlined
Arbitration Rules and Procedures, the parties agree that they will each be
allowed to take depositions of any witness that the opposing party names as a
witness for any arbitration arising out of or relating to your employment. The
arbitrator shall award to the prevailing party, if any, the costs and attorneys’
fees reasonably incurred by the prevailing party in connection with the
arbitration. The parties shall maintain the confidential nature of the mediation
and arbitration proceedings, and the award, unless otherwise required by law or
judicial decision. Judgment on the award may be entered in any court having
jurisdiction
    


If the terms of this letter are acceptable to you and you are ready, willing and
able to abide by all the conditions enumerated herein, please sign and date this
letter below and return it to me by the deadline provided above.


Sincerely,


Function(X) Inc.


                        


Robert F.X. Sillerman
Executive Chairman and Chief Executive Officer


Acknowledged and Agreed to:


                
Name:    Birame N. Sock



--------------------------------------------------------------------------------

902 Broadway, 11th Floor

--------------------------------------------------------------------------------

New York, NY 10010

--------------------------------------------------------------------------------

212-231-0092